HOWE, Justice
(concurring and dissenting):
I concur'in the affirmance of the summary judgment against the plaintiff insofar as she sought repayment of the $1,875 already expended. However, she also sought to enjoin the city council from approving further funds for the lawsuit. She should not have been cut short by a summary judgment against her on that portion of her complaint. She should have been allowed to present her evidence and have the trial court decide the lawfulness of any future expenditure of public funds to finance the defamation suit filed by the police officers against Newman.
DURHAM, J., concurs in the concurring and dissenting opinion of HOWE, J.